DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 3/16/2022 has been entered and fully considered. Claims 1-8 are pending. Claims 1 and 5 are amended. No new matter is added. 

Response to Arguments


Applicant’s arguments, see REMARKS, filed 3/16/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant argues that the Office Action asserts that Naba teaches 1 to 12 mass% Sn or In. However, the Office appears to have misread Naba. Naba’s braze material contains 5 to 20 mass % Sn (or In). Moreover, Naba teaches that when In or Sn is contained in the braze material less than 5 mass %, advantageous affects are not sufficiently obtained. 
Examiner agrees. A further review of the Non-Final Rejection shows that the Examiner misread the range for the Sn or In as 1-12 mass%, rather than the disclosed 5-20 mass%. For this, the Examiner apologizes. It is clear that the claimed range of 0.4 to 2 parts by mass is much less than half of the In or Sn of Naba, and Naba further teaches away from including less than the disclosed amount of Sn or In. The rejection of claim 1 is withdrawn. 


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: NABA et al. discloses that the braze material contains Ag, Cu, Ti and Si or In (Paragraph [0048]). NABA et al. discloses that the braze is 40 to 80 mass% Ag, 15-45 mass% Cu, 1-12 mass% Ti, 1-12 mass% Sn or In and 5 to 20 mass% C (Paragraph [0048]). Considering the claimed braze material amounts at 85 parts Ag, 13 parts Cu and 2 parts. In to total 100 parts as claimed, NABA et al. would have more than double the claimed In or Sn, less than the claimed Ag amount, by 5 % and more than the claimed Cu by 2 %. The Examiner believes that one having ordinary skill in the art would not be able to modify the disclosure of NABA et al. without adequate motivation to do so, especially since NABA et al. teaches away from using less than 5 mass % Sn or In. 
JP 2005-112677A disclose overlapping materials for the braze (Abstract), but does not disclose an overlapping amount of the materials in the braze

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745